WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 28, 2018




In the Court of Appeals of Georgia
 A17A0399. PATTERSON et al. v. KEVON, LLC.

      BETHEL, Judge.

      In Patterson v. Kevon, LLC, 342 Ga. App. 256 (802 SE2d 442) (2017), this

Court affirmed the trial court’s grant of summary judgment in favor of the defendant,

Kevon, LLC, as to the issue of proximate cause on negligence claims brought by the

plaintiffs. As this was the only issue reached by the trial court in considering the

defendant’s summary judgment motion, we did not consider whether the plaintiffs

had brought forth evidence to establish the other elements of their claims.

      The Supreme Court of Georgia granted certiorari and reversed our decision.

See Patterson v. Kevon, LLC, No. S17G1957, 2018 WL 3965745 (Ga. Aug. 20,
2018).1 We therefore vacate our previous opinion, adopt the decision of the Supreme

Court as our own, and reverse the judgment below.

      Judgment reversed. Barnes, P. J., Miller, P. J., Doyle, P. J., McFadden, P. J.,

and McMillian, Mercier, Reese, and Gobeil, JJ., concur.




      1
          Only the Westlaw citation is currently available.

                                           2